Citation Nr: 0717496	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in April 2004, and the RO 
issued a statement of the case (SOC) in July 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2004. 

After receipt of additional evidence, the RO issued a 
supplemental SOC (SSOC) (reflecting the continued denial of 
the claim) in December 2006.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2006).  

The January 2004 VA-authorized examination and November 2003 
and July 2005 letters from Dr. Gifford reflect diagnoses of 
PTSD.  However, the RO has not sought to verify the veteran's 
claimed in-service stressors via request to the U.S. Army and 
Joint Services Records Research Center (JSRRC), even though 
information provided by the veteran was sufficient to request 
verification of two of the veteran's alleged stressful 
experiences from JSRRC.  

In his responses to the PTSD questionnaire and elsewhere, the 
veteran indicated that he witnessed fellow servicemen, whom 
he identified by name (Craven Hammond and Robert Kenzik), 
injured by blunt trauma during combat training in Korea and 
Germany in May 1978 and June 1979, respectively.  He also 
identified his units as the second finance company of the 
second infantry division and the fifth finance section, which 
corresponds to information in his service personnel records.  
This information about his unit, the date, and place of these 
incidents, and the veteran's description of the incidents (to 
include specific names of those injured), were all sufficient 
to allow the JSRRC to respond to an inquiry seeking stressor 
verification.  See VA Adjudication Manual, M-21, Part III, 
chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004); M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006).  
[Parenthetically, the Board notes that the veteran's other 
claimed stressful experiences, such as being taunted by 
Koreans from the other side of the D.M.Z. or having a senior 
N.C.O. put a gun to his temple, are unverifiable; hence, the 
RO correctly concluded that stressor verification information 
could not be requested.]

Thus, the RO should undertake necessary development to 
attempt to verify the two above-described verifiable alleged 
stressful experiences through independent means, to 
specifically include through JSRRC.  Any additional action 
necessary for independent verification of the reported 
verifiable stressors, to include follow-up action requested 
by the contacted entity, should be accomplished.  If the 
search for corroborating records leads to negative results, 
the RO should notify the veteran of the records that were not 
obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.  

The Board also points out that, if either of the claimed 
stressor(s) is/are verified, the RO should arrange for the 
veteran to undergo examination, by a psychiatrist, at an 
appropriate VA medical facility, to obtain medical 
information as to whether the veteran has PTSD on the basis 
of the verified stressor(s).  The veteran is hereby advised 
that failure to report to any examination scheduled in 
connection with the claim, without good cause, may result in 
a denial of the claim (as the decision will based on the 
evidence of record).  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the veteran by the appropriate VA medical 
facility.

The Board further notes that, in its December 2003 letter 
regarding its duties to notify and assist, the RO explained 
how to establish entitlement to service connection, 
generally, but did not explain the specific requirements for 
establishing entitlement to PTSD as described above.  
Although other documents, such as the PTSD questionnaire, did 
convey to the veteran that his stressors would have to be 
verified and linked to his PTSD, it should nevertheless 
explain the specific requirements for establishing 
entitlement to service connection for PTSD in a notice 
letter.

Therefore, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for service connection for PTSD.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should explain how to establish entitlement to service 
connection for PTSD, specifically, and request that the 
veteran furnish any pertinent evidence in his possession (not 
previously submitted), especially evidence relating to the 
claimed stressors that the RO will be seeking to verify.  The 
RO should also ensure that its notice to the veteran meets 
the requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession (not previously submitted), 
especially evidence relating to the 
claimed stressors that the RO will be 
seeking to verify.

The RO should explain the requirements 
for establishing entitlement to service 
connection for PTSD; and ensure that its 
notice to the veteran meets the 
requirements of the Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for 
service connection-particularly, 
disability ratings and effective dates-
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's two 
alleged stressful experiences described 
above, to particularly include contact 
with the JSRRC.  Any additional action 
necessary for independent verification of 
these reported stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraphs 5 and 6, below, 
then proceed with paragraph 7.

5.  If and only if evidence corroborating 
the occurrence of one of the two 
aforementioned claimed in-service 
stressful experiences is received should 
the RO schedule the veteran for an 
examination by a VA psychiatrist at an 
appropriate VA medical facility.

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only 
corroborated in-service stressful 
event(s) may be considered for the 
purpose of determining whether exposure 
to such in-service event(s) has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).




